Case 2:18-cv-00617-RGK-GJS Document 74 Filed 01/04/19 Page 1 of 3 Page ID #:898




      RAFEY S. BALABANIAN (SBN 315962)
      rbalabanian@edelson.com
      J. AARON LAWSON (SBN 319306)
      alawson@edelson.com
      EDELSON PC
      123 Townsend Street, Suite 100
      San Francisco, California 94107
      Telephone: (415) 212-9300
      Facsimile: (415) 373-9435
      Attorneys for Plaintiff Joseph Lack



                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA


      JOSEPH LACK, individually and on           Case No. 2:18-cv-00617-RGK-GJS
      behalf of all others similarly situated,
                                                 PLAINTIFF’S MOTION TO
                          Plaintiff,             EXTEND TIME TO SERVE MARK
                                                 KARPELES
                   v.
      MIZUHO BANK, LTD. and MARK
      KARPELES,
                          Defendants.




      STIPULATION REGARDING TIME TO RESPOND             Case No. 2:18-cv-00617-RGK-GJS
                                       1
Case 2:18-cv-00617-RGK-GJS Document 74 Filed 01/04/19 Page 2 of 3 Page ID #:899




            Plaintiff Joseph Lack (“Plaintiff”) respectfully requests that the Court extend
      by three months the deadline to file Proof of Service on Defendant Mark Karpeles.
      (See dkt. 73.) In support, Plaintiff states as follows:
            1.     On April 26, 2018, the Court issued to Plaintiff an Order to Show
      Cause re Dismissal for Lack of Prosecution. (Dkt. 30.) In response, Plaintiff
      explained that because Karpeles is a French citizen believed to be living in Japan,
      service upon him is governed by the Hague Convention on the Service Abroad of
      Judicial and Extrajudicial Documents. In order to effect service under the Hague
      Convention, a physical address is required. Although Plaintiff did not have a current
      physical address for Karpeles, media reports indicated that he recently had been
      hired by an American company, London Trust Media, Inc. Plaintiff proposed to
      subpoena that company for Karpeles’s address. (Dkt. 33.) On the basis of this filing,
      the Court discharged the Order to Show Cause, and further ordered that Plaintiff file
      Proof of Service as to Karpeles by July 31, 2018. (Dkt. 35.)
            2.     After the Order to Show Cause was discharged, Plaintiff sought such
      leave. (Dkt. 45.) The Court granted Plaintiff leave to subpoena London Trust Media
      on June 27, 2018. (Dkt. 53.)
            3.     London Trust Media’s response to the subpoena indicated that Mr.
      Karpeles resides in Japan, and so service must be accomplished through Japan’s
      Ministry of Foreign Affairs, in accordance with the Hague Convention. (See dkt. 60,
      ¶¶ 3-4; Lawson Decl. ¶ 2, attached hereto as Exhibit A.)
            4.     Plaintiff has initiated the process of serving Mr. Karpeles in Japan.
      Japan’s Ministry of Foreign Affairs has confirmed that it has received all required
      documents and is in the process of accomplishing service on Mr. Karpeles. (Lawson
      Decl. ¶¶ 3-4.)




      STIPULATION REGARDING TIME TO RESPOND                     Case No. 2:18-cv-00617-RGK-GJS
                                       2
Case 2:18-cv-00617-RGK-GJS Document 74 Filed 01/04/19 Page 3 of 3 Page ID #:900




            5.     As of this date, however, service has not been effected on Mr.
      Karpeles. Further, the Ministry of Foreign Affairs will not provide updates on their
      progress. (Lawson Decl. ¶¶ 5-6.)
            6.     Plaintiff has been diligent in his efforts to serve Mr. Karpeles, but
      service is not possible before the Court’s deadline. (See Lawson Decl. ¶¶ 2, 4, 6.)
            7.     Therefore, and in light of the fact that “Rule 4(m)’s 120–day time limit
      does not apply to service in a foreign country,” City Drinker, Inc. v. Kodali, No. CV
      13-9223 PA (PLAX), 2014 WL 12608565, at *1 (C.D. Cal. Dec. 10, 2014) (citing
      Lucas v. Natoli, 932 F.2d 432 (9th Cir. 1991), Plaintiff respectfully requests that the
      Court extend the time in which to file Proof of Service as to Mark Karpeles by three
      months.
            WHEREFORE, and for the reasons stated above, Plaintiff Joseph Lack
      respectfully requests that the Court extend the time to serve Karpeles by three
      months.

                                             Respectfully submitted,

                                             JOSEPH LACK, individually and on behalf
                                             of all others similarly situated,

      Dated: January 4, 2019           By:   /s/ J. Aaron Lawson
                                             One of Plaintiffs’ Attorneys

                                             RAFEY S. BALABANIAN (SBN – 315962)
                                             rbalabanian@edelson.com
                                             J. AARON LAWSON (SBN – 319306)
                                             alawson@edelson.com
                                             Edelson PC
                                             123 Townsend Street, Suite 100
                                             San Francisco, California 94107
                                             Telephone: (415) 212-9300
                                             Facsimile: (415) 373-9435
                                             Counsel for Plaintiff and the Putative Classes

      STIPULATION REGARDING TIME TO RESPOND                  Case No. 2:18-cv-00617-RGK-GJS
                                       3
